DETAILED ACTION
Claims 16 and 28 are pending.  Claims 1-15 and 17-27 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/22/22, have been fully considered but are not persuasive, except as noted below.
Applicant’s argument regarding the ‘semiconductor-type sensor’ (page 5) is persuasive and this issue is no longer a ground for rejection.
Applicant argues that ‘substantially equal’ is definite based on examples cited in MPEP 2173.05 (page 5).
It is respectfully submitted that MPEP 2173.05 provides specific examples where this phrase was considered definite but the instant case is not analogous to these examples.  For example, the instant specification does not provide concrete guidance on the limits of what is or is not considered ‘substantially equal’.  This argument is therefore unpersuasive.
Applicant’s argument regarding the phrase ‘can be’ (pages 5-6) is persuasive.
Applicant’s argument regarding the rejection under 35 U.S.C. § 103 is moot as the claims are no longer rejected under this statute.  However, it is noted that Casada, at least, teaches determining a wear state based on angular velocity peaks in a time region – see the previous rejection and particularly Fig. 5 of Casada and note how broadly the claimed time regions are recited.
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
In claim 28, it appears that ‘the waste state’ should read ‘the wear state’ and ‘anormal diagnosis’ should read ‘abnormal diagnosis’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 16 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 16, this claim recites ‘substantially equal’ that is a relative term and it is not clear what the metes and bounds are of ‘substantially’; see MPEP 2173.05.
Further, claim 16 recites ‘the valve stem is a stem of a manual valve via a control shaft provided on the same shaft with an output shaft of an automatic valve via the actuator via a manual handle’ and it is, at least, not clear if this is a manual or automatic value and what ‘a stem of a manual valve via a control shaft’ and ‘an output shaft of an automatic valve via the actuator via a manual handle’ is intended to convey.
Further, claim 16 recites ‘the actuator’ for which there is no antecedent basis.
Further, claim 16 recites ‘according to time elapse’ and it is not clear what the intended meaning of this phrase is.
Further, claim 16 recites ‘and transitions in the degrees of opening of the valve body according to time elapse from fully open to fully closed or from fully closed to fully open per the number of times the valve body is opened and closed’ and the meaning of the overall phase is unclear and the meaning of ‘per the number of times the valve body is opened and closed’ is also unclear.
Further, claim 16 recites ‘the initial opening’, ‘the intermediate opening’ and ‘the final opening’ for which there is no antecedent basis.  It is also unclear what the intended meaning is of initial, intermediate and final is intended to be, e.g. this claim appears to be describing either individual time periods during a single opening event or multiple openings of the valve.
Further, claim 16 recites ‘the time region’ and it is not clear which of the previously recited time regions this refers to.
Further, claim 16 recites ‘the numerical value stored as the reference data corresponding to the number of times the valve body is opened and closed’ and there is no antecedent basis for the numerical value corresponding to the number of times the valve body is opened and closed.
With regard to claim 28, this claim recites ‘substantially equal’ that is a relative term and it is not clear what the metes and bounds are of ‘substantially’; see MPEP 2173.05.
Further, claim 28 recites ‘substantially equal to the valve stem direction to the rotation direction of the valve stem’ that is not clear; particularly the phrase ‘the valve stem direction to the rotation direction of the valve stem’.
Further, claim 28 recites ‘attachably and detachably fixed for the valve stem of the valve’ that is not clear; particularly the use of ‘for’.
Further, claim 28 recites ‘the valve stem is a stem of a manual valve via a control shaft provided on the same shaft with an output shaft of an automatic valve via the actuator via a manual handle’ and it is, at least, not clear if this is a manual or automatic value and what ‘a stem of a manual valve via a control shaft’ and ‘an output shaft of an automatic valve via the actuator via a manual handle’ is intended to convey.
Further, claim 28 recites ‘the actuator’ for which there is no antecedent basis.
Further, claim 28 recites ‘per the number of times the valve body is opened and closed’ and the intended meaning of this phrase is unclear in this context.
Further, claim 28 recites ‘the initial opening’, ‘the intermediate opening’ and ‘the final opening’ for which there is no antecedent basis.  It is also unclear what the intended meaning is of initial, intermediate and final, e.g. this claim appears to be describing either individual time periods during a single opening event or multiple openings of the valve.
Further, claim 28 recites ‘the time region’ and it is not clear which of the previously recited time regions this refers to.
Further, claim 28 recites ‘the numeral value stored as the reference data corresponding to the opening or closing number of the valve body’ and there is no antecedent basis for the numerical value corresponding to the opening or closing number of the valve body.
Further, claim 28 recites ‘the waste state’ for which there is no antecedent basis.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119